 Case 2:21-cv-10827-GAD-APP ECF No. 2, PageID.66 Filed 04/13/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT JULIAN-BORCHAK
WILLIAMS,

       Plaintiff,                                Case No. 21-cv-10827

v.                                               Hon. Gershwin A. Drain

CITY OF DETROIT, a municipal
corporation, DETROIT POLICE
CHIEF JAMES CRAIG, in his official
capacity, and DETECTIVE DONALD
BUSSA, in his individual capacity,

       Defendants.
                                        /

                          NOTICE OF APPEARANCE
      Please enter the appearance of Daniel S. Korobkin (P72842) as an attorney for

the Plaintiff in the above-captioned case.


                                       Respectfully submitted,

                                       /s/ Daniel S. Korobkin
                                       Daniel S. Korobkin (P72842)
                                       American Civil Liberties Union
                                         Fund of Michigan
                                       2966 Woodward Ave.
                                       Detroit, MI 48201
                                       (313) 578-6824
                                       dkorobkin@aclumich.org

Dated: April 13, 2021
 Case 2:21-cv-10827-GAD-APP ECF No. 2, PageID.67 Filed 04/13/21 Page 2 of 2




                        CERTIFICATE OF SERVICE

I hereby certify that on April 13, 2021, the foregoing Appearance of Counsel has
been electronically filed with the Clerk of Court using the ECF system which will
send notice and copies of the document to all registered counsel in this case.

                                      /s/ Daniel S. Korobkin
                                      Daniel S. Korobkin (P72842)
                                      American Civil Liberties Union Fund
                                        of Michigan
                                      2966 Woodward Avenue
                                      Detroit, MI 48201
                                      (313) 578-6824
                                      dkorobkin@aclumich.org
